773 So.2d 1242 (2000)
Clinton Wayne CONNOR, Appellant,
v.
STATE of Florida, Appellee.
No. 4D00-3558.
District Court of Appeal of Florida, Fourth District.
December 13, 2000.
Clinton Wayne Connor, Jasper, pro se.
No appearance required for appellee.
PER CURIAM.
The order denying appellant's post-conviction motions is hereby affirmed. Affirmance is without prejudice to appellant to file a separate civil suit seeking injunctive or declaratory relief from his sexual predator designation. See, Trovillo v. Florida Dept. of Law Enforcement, 762 So.2d 1038 (Fla. 5th DCA 2000); Angell v. State, 712 So.2d 1132 (Fla. 2d DCA 1998).
WARNER, C.J., GUNTHER and TAYLOR, JJ., concur.